DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/11/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 3-4, 10-21, 23-24, and 26-28 stand rejected. Claims 2, 5-9, 22, and 25 are cancelled. Claims 1, 3-4, 10-21, 23-24, and 26-28 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 1/11/2021, with respect to claims 1, 3-4, 10-21, 23-24, and 26-28 have been fully considered and are persuasive.  The 112b rejections of 1, 3-4, 10-21, 23-24, and 26-28 has been withdrawn. 

Response to Amendment
Reasons for allowance
Claims 1, 3-4, 10-21, 23-24, and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: The closest prior art of record is Taylor (US2013/0125748) in view of Jarvis (US2007/0266892). Taylor discloses an activated carbon filter layer that can be adhesively 
Regarding independent claim 19: The closest prior art of record is Taylor (US2013/0125748) in view of Jarvis (US2007/0266892). Taylor discloses an activated carbon filter layer that can be adhesively held together, while Jarvis discloses amyloid fibrils utilized as an adhesive composition. The prior art alone or in combination does not disclose or reasonably suggest the claimed water filtration material comprising amyloid fibrils; activated carbon in particulate form, and a support material within a water filter. The disclosed limitations above in combination with the components being randomly mixed with one another, in contact with each other, and synergistically interact when treating water that contacts the water filtration material to form treated water overcomes the prior art of record. 
Regarding dependent claims: Dependent claims depending upon the independent claims 1 and 19 are allowed for their dependency upon allowed independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779             

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779